DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, lines 20, for clarity purposes and to avoid inadvertently positively claiming human anatomy, the limitation “each other such that the first tooth is interposed therebetween” should be changed to “such that the first buccal sidewall and the first lingual sidewall are configured such that the first tooth is interposed therebetween”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Craigo (US 1,591,155).
In regard to claim 10, Craigo discloses a method of installing dental prosthesis, the method comprising: 
providing a first holder (clasp f) that comprises a first holding part (a pair of arms 10) and a first male member (tang or wing 11), wherein the first holding part comprises a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first 
providing a second holder (clasp f, see col 2, lines 90-100 disclose a second clasp attached to a second tooth and figure 1) that comprises a second holding part (pair of arms 10) and a second male member (tang or wing 11), wherein the second holding part comprises a second intermediate sidewall and at least one of a second buccal sidewall and a second lingual sidewall (see figures 1 and 2), wherein the second male member is fixed to the second holding part such that the second holder is in the form of a single piece (see figures 1 and 2); 
engaging the first holder with a first tooth of a patient such that each of the first buccal sidewall, the lingual sidewall and the first intermediate sidewall contacts a corresponding surface of the first tooth (col 2, lines 104-108 disclose the clasp having the arms which slip onto a crown when positioned and see figures 1-3), such that the first tooth is interposed between the first buccal sidewall and the first lingual sidewall with a top surface of the first tooth exposed via the first top gap (see figures 1-3), and further such that the first holding part does not form a closed loop encircling a circumference of the first tooth with the first side gap between the first buccal sidewall and the first lingual sidewall (see figures 1-3); 

placing, in the open space, an artificial tooth (plate or bridge e, which is disclosed as including artificial teeth d) that comprises a first female member and a second female member such that the first male member of the first holder is received in the first female member, such that the second male member of the second holder is received in the second female member (see figure 1 and col 2, lines 94-111 which discloses the wing/tang 11 accepting the plate of the artificial teeth) and further such that the artificial tooth is interposed between and contacts the first intermediate sidewall and the second intermediate sidewall (see figure 1).
In regard to claim 11, Craigo discloses the second holding part (f) comprises the second buccal sidewall (see figures 1 and 2). 
In regard to claim 12, Craigo discloses the second holding part (f) comprises the second buccal sidewall and the second lingual sidewall (see figure 1 and 2).
In regard to claim 13, Craigo discloses the second holding part (f) comprises a second side gap between the second buccal sidewall and the second lingual sidewall such that (where the free ends of the arms 10 have a space between them, as seen in figures 1 and 2), after engaging .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craigo  in view of Koerber et al (DE 3609214).
In regard to claim 1, Craigo discloses a dental prosthesis (see figure 1) comprising: 
a first holder (clasp f) comprising a first holding part (a pair of arms 10) configured to tightly engage with a first tooth (col 2, lines 104-108 disclose the clasp having the arms which slip onto a crown when positioned) and further comprising a first male member (tang or wing 11), wherein the first holding part comprises a first buccal sidewall, a first lingual sidewall, and a first intermediate sidewall that interconnects the first buccal sidewall and the first lingual 
a second holder (clasp f, see col 2, lines 90-100 disclose a second clasp attached to a second tooth and figure 1) comprising a second holding part (pair of arms 10) configured to tightly engage with a second tooth (see col 2, lines 104-108 and figure 1) and further comprising a second male member (11), wherein the second holding part comprises a second intermediate sidewall and at least one of a second buccal sidewall and a second lingual sidewall (see figures 1 and 2), wherein the first male member is fixed to the second holding part  such that the second holder is in the form of a single piece (see figures 1 and 2); and 
an artificial tooth (artificial teeth d) comprising a first female member configured to receive the first male member and further comprising a second female member configured to receive the second male member such that the artificial tooth is configured to contact the first intermediate sidewall and the second intermediate sidewall and be interposed therebetween when the first female member receives the first male member and when the second female member receives the second male member (see figure 1 and col 2, lines 94-111 which discloses the wing/tang 11 accepting the plate of the artificial teeth), 
wherein the first buccal sidewall and the first lingual sidewall generally oppose each other such that the first tooth is interposed therebetween (see figure 1), 
wherein the first holding part (f) comprises a first top gap configured for exposing a top surface of the first tooth between the first buccal sidewall and the first lingual sidewall (see figures 1 and 2), 
wherein the first holding part (f) further comprises a first side gap opposing the first intermediate sidewall between the first buccal sidewall and the first lingual 
Craigo fails to disclose the first holding part further comprises a groove extending from the first side gap into either or both of the first buccal sidewall and the first lingual sidewall. 503862885.1Application No.: 16/105,381 Filing Date:August 20, 2018 
Koerber teaches holding parts (belts 4) further comprises a groove extending (cuts 15) which extends from the sidewall into both the buccal sidewall and the lingual sidewall (see figure 13) in a bridge tooth replacement (page 9, par 2 of translation) for the purpose of better adaptability to the attachment to the crown (page 10, par 12).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Craigo to have the first holding part further comprises a groove extending from the first side gap into either or both of the first buccal sidewall and the first lingual sidewall as disclosed by Koerber for the purpose of 503862885.1Application No.: 16/105,381better adaptability to the attachment to the crown. 

    PNG
    media_image1.png
    340
    700
    media_image1.png
    Greyscale

Annotated figure 14

In regard to claim 3, Craigo/Koerber disclose the claimed invention as set forth above in claim 1. Koerber discloses the groove extending within the first buccal sidewall, as set forth above, and the modification to Craigo would result in the groove extending out into the first side bap of the lingual wall. 
In regard to claim 4, Craigo/Koerber disclose the claimed invention as set forth above in claim 3. Kroeber further discloses the first lingual sidewall comprises an upper lingual side extension and a lower lingual side extension that are configured to contact a lingual surface of the first tooth (page 10, par 12 where the disclosed arm 4 attaches to the crown of a tooth) , wherein the groove is defined between the upper and lower lingual side extensions (see figure annotated 14)
In regard to claim 5, Craigo/Koerber discloses the claimed invention as set forth above in claim 1. Koerber discloses the groove extending within the first buccal sidewall, as set forth above, and the modification to Craigo would the groove extends from the first side gap into the first buccal sidewall.
In regard to claim 6, Craigo/Koerber discloses the claimed invention as set forth above in claim 5. Koerber discloses  the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surface of the first 
In regard to claim 7, Craigo/Koerber discloses the claimed invention as set forth above in claim 1. Koerber discloses the groove extending within the first buccal sidewall wherein the first groove is referred to as a first groove and a second groove extending from the first side groove extends from the first lingual sidewall, as set forth above, and the modification results in the first groove within the first buccal sidewall extending into the first side gap into the first buccal sidewall and the second groove extending into the first lingual sidewall.
In regard to claim 8, Craigo/Koerber discloses the claimed invention as set forth above in claim 7. Koerber discloses the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surface of the first tooth, wherein the first groove is defined between the upper and lower buccal side extensions (see annotated figure 14).
In regard to claim 9, Craigo/Koerber discloses the claimed invention as set forth above in claim 8. Koerber discloses the first lingual sidewall comprises an upper lingual side extension and a lower lingual side extension that are configured to contact a lingual surface of the first tooth, wherein the second groove is defined between the upper and lower lingual side extensions (see annotated figure 14).
Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craigo as applied to claim 10 above, and further in view of Koerber et al.
In regard to claim 14, Craigo discloses the claimed invention as set forth above in claim 10, but fails to disclose the first holding part further comprises a groove extending from the first side gap into either the first buccal sidewall and the first lingual sidewall. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Craigo to have the first holding part further comprises a groove extending from the first side gap into the first buccal sidewall and/or the first lingual sidewall as disclosed by Koerber for the purpose of better adaptability to the attachment to the crown.
In regard to claim 15, Craigo/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the first holding part further comprises an upper lingual extension extending from the first lingual sidewall, wherein the first holding part further comprises a lower lingual extension extending from the first lingual sidewall, wherein the groove is interposed between the upper and lower lingual extensions (see annotated figure 14 above).
In regard to claim 16, Craigo/Koerber discloses the claimed invention as set forth above in claim 14. Koerber teaches the groove extends into the first lingual sidewall as set forth above. As such, the modification to Craigo would result in the groove extending from the first side gap into the first lingual sidewall. Furthermore, it would be obvious to one of ordinary skill in the art to have no groove formed into the first sidewall as this is considered obvious in view of the disclosure of Craigo which operates with no grooves and Koerber that operates with grooves. As such, absent a teaching of criticality to having a groove in the lingual sidewall and none in the buccal sidewall providing a stated advantage, solving any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant In re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975)  
In regard to claim 17, Craigo/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surface of the first tooth, wherein the groove is defined between the upper and lower buccal side extensions (see annotated figure 14 above).
In regard to claim 18, Craigo/Koerber discloses the claimed invention as set forth above in claim 14. Koerber further teaches the groove extending into the first buccal sidewall, wherein the groove is referred to as a first groove, and a second groove extending into the first lingual sidewall (see annotated figure 14), for motivation as set forth above. The modification of Craigo as set forth above, would result in a modification that results in the first groove within the first buccal sidewall extending into the first side gap into the first buccal sidewall and the second groove extending into the first lingual sidewall.
In regard to claim 19, Craigo/Koerber discloses the claimed invention as set forth above in claim 18. Koerber further teaches the first buccal sidewall comprises an upper buccal side extension and a lower buccal side extension that are configured to contact a buccal surface of the first tooth, wherein the first groove is defined between the upper and lower buccal side extensions (see annotated figure 14), for the reason set forth above. 
In regard to claim 20, Craigo/Koerber discloses the claimed invention as set forth above in claim 18.  Koerber further teaches the first lingual sidewall comprises an upper lingual side extension and a lower lingual side extension that are configured to contact a lingual surface of the first tooth, wherein the second groove is defined between the upper and lower lingual side extensions (see attached figure 14), for the reason set forth above. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Filing Date:August 20, 2018Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772